UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6302


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

YASTRZEMSKI LIPSCOMBE, a/k/a O,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:12-cr-00024-HMH-5; 8:16-cv-00085-HMH)


Submitted:   October 18, 2016                Decided:     October 26, 2016


Before DUNCAN    and   AGEE,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Yastrzemski Lipscombe, Appellant Pro Se.   Andrew Burke Moorman,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina; Stanley D. Ragsdale, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Yastrzemski Lipscombe seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would       find    that     the

district       court’s      assessment   of       the    constitutional         claims    is

debatable      or     wrong.     Slack     v.     McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Lipscombe has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense       with    oral     argument      because        the    facts       and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3